Citation Nr: 1732086	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-14 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3. Entitlement to service connection for peripheral neuropathy of the left leg.

4. Entitlement to service connection for residuals of a neck injury.

5. Entitlement to service connection for vertigo.

6. Entitlement to service connection for type II diabetes mellitus.

7. Entitlement to service connection for hypertension.




REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy from February 1973 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2017, the appellant testified, via videoconference, before the undersigned Veterans Law Judge (VLJ). A transcript of that proceeding is of record.

The Board observes that a November 2009 Board decision denied a claim of service connection for left arm disability - adjudicated as residuals of a fracture. The appellant currently claims peripheral neuropathy of the left upper extremity. As this is a new disorder, the Board finds that the new and material standard does not apply.  Odiorne v. Principi, 3 Vet. App. 456, 460 (1992); Ephraim v. Brown, 82 F.3d 399, 402 (Fed.Cir. 1996).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action, on his part, is required.


REMAND

The appellant has reported a variety of treatment providers - the records of which are no longer available. He previously testified to receiving disability benefits from the Social Security Administration (SSA) for disability of his arms. See Board hearing transcript dated November 2009. These records are potentially relevant to the claims on appeal, and attempts to obtain these records should be made. See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (duty to obtain SSA records is limited to specifically identified documents that by their description would be facially relevant and material to the claim); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

There is also some question as to whether the appellant has received some type of VA psychiatric care. See VA Confidential Psychology Summary Report dated July 7, 2010. On remand, the AOJ should clarify whether there are available VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder medical and legal documents pertaining to the appellant's award of SSA disability benefits.

2. Determine whether there are any available VA treatment records and, if so, associate those records with the claims folder. See VA Confidential Psychology Summary Report dated July 7, 2010 (identified a CAPRI in VBMS).

3. Thereafter, after conducting any additional development warranted, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the appellant and his representative a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

